FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50466

              Plaintiff-Appellee,                D.C. No. 3:12-cr-03450-H

 v.
                                                 MEMORANDUM*
BRIAN JAMES ENTZMINGER,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Brian James Entzminger appeals pro se the district court’s order denying his

motion for the return of property under Federal Rule of Criminal Procedure 41(g).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Entzminger contends that the district court erred in denying his motion for

the return of ten items seized by the government. We review de novo a district

court’s denial of a motion for return of property. See United States v. Harrell, 530
F.3d 1051, 1057 (9th Cir. 2008). Because Entzminger agreed in his written plea

agreement that the property at issue was subject to forfeiture, he is not entitled to

its return. See United States v. Fitzen, 80 F.3d 387, 389 (9th Cir. 1996). To the

extent Entzminger complains that the government destroyed property not subject to

forfeiture, Rule 41(g) does not offer him a remedy. See Ordonez v. United States,

680 F.3d 1135, 1139 (9th Cir. 2012).

      AFFIRMED.




                                           2                                     15-50466